432 F.2d 1010
UNITED STATES of America, Plaintiff and Appellee,v.Michael Joseph CORDIA, Appellant.
No. 26242.
United States Court of Appeals, Ninth Circuit.
Nov. 12, 1970.

Appeal from the United States District Court for the Northern District of California; Robert F. Peckham, Judge.
John Thorne, of Stanton, Clopton, Herz & Stanek, San Jose, Cal., for appellant.
James L. Browning, Jr., U.S. Atty., Coleman Bresse, John Milano, Asst. U.S. Attys., San Francisco, Cal., for appellee.
Before CHAMBERS, ELY and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
However, in view of the pendency of Ehlert v. United States, 9th Cir., 422 F.2d 332 (1970) in the Supreme Court of the United States, 397 U.S. 1074, 90 S.Ct. 1525, 25 L.Ed.2d 808 (May 4, 1970), appellant may apply for a rehearing at any time within eight weeks from date.  If Ehlert remains undecided, counsel may apply for an extension.